 



Exhibit 10.2
(YANKEE CANDLE LOGO) [b56794ycb5679400.gif]
 
16 Yankee Candle Way — P.O. Box 110 — South Deerfield, MA 01373-0110
FOR IMMEDIATE RELEASE

         
 
  Contact:   Susan Stockman

(413) 665-8306

YANKEE CANDLE NAMES RICHARD R. RUFFOLO
SENIOR VICE PRESIDENT, MARKETING AND INNOVATION
Brings Strong Leadership to Innovation, Product Development, and Brand
Stewardship
South Deerfield, Mass — September 7, 2005 — The Yankee Candle Company, Inc.
(“Yankee Candle” or the “Company”) (NYSE:YCC), the leading designer,
manufacturer, wholesaler and retailer of premium scented candles, today
announced that Richard R. Ruffolo has joined the Company as Senior Vice
President, Marketing and Innovation.
Mr. Ruffolo joins Yankee Candle from the Bath & Body Works Division of Limited
Brands, Inc., where he most recently served as Vice President and Category
Leader. Prior to joining Bath & Body Works in 1998 he served as Category
Director, Glade Candles for S.C. Johnson & Son, Inc. Mr. Ruffolo also previously
held brand management positions with The Proctor & Gamble Company and
Ralston-Purina Company.
“We are very pleased to have Rick join our executive leadership team and we look
forward to his many contributions as we invest in growing our business with
innovation and marketing,” said Harlan Kent, President of Yankee Candle. “Yankee
Candle’s success is based on innovative products and strong brand equity. Rick
brings proven experience in leading the development, commercialization and
marketing of new products and new brands. His background with leading consumer
packaged goods companies; as well as a leading specialty retailer, position him
well for our multi-channel business model. Rick has worked in the candle and
home fragrance category for the last ten years, and has developed keen insights
into consumer behavior. His strong leadership skills will enable him to build
effective teams and processes to leverage the power of the Yankee Candle brand.”

 



--------------------------------------------------------------------------------



 



“This is a great opportunity to be joining Yankee Candle at such an exciting
time,” said Mr. Ruffolo. “I have always admired the company’s focus on marketing
high quality products and building the Yankee Candle brand equity. I look
forward to working with the entire management team to profitably build the
business with innovative new products and effective brand stewardship.”
About The Yankee Candle Company, Inc.
The Yankee Candle Company, Inc. is the leading designer, manufacturer,
wholesaler and retailer of premium scented candles in the giftware industry.
Yankee has a 35 year history of offering distinctive products and marketing them
as affordable luxuries and consumable gifts. The Company sells its products
through a North American wholesale customer network of approximately 16,200
store locations, a growing base of Company owned and operated retail stores (359
located in 43 states as of July 2, 2005), direct mail catalogs, its Internet
website (www.yankeecandle.com), international distributors and to a European
wholesale customer network of approximately 2,200 store locations (through its
distribution center located in Bristol, England).
This press release may contain certain information constituting “forward-looking
statements” for purposes of the safe harbor provisions of The Private Securities
Litigation reform Act of 1995. Forward-looking statements include but are not
limited to any statements concerning the Company’s or management’s plans,
objectives, goals, strategies, expectations, estimates, beliefs or projections,
or any other statements concerning future performance or events. Actual results
could differ materially from those indicated by these forward-looking statements
as a result of various risks and uncertainties, including but not limited to the
following: the current economic conditions in the United States as a whole and
the continuing weakness in the retail environment; the risk that we will be
unable to maintain our historical growth rate; the effects of competition from
others in the highly competitive giftware industry; our ability to anticipate
and react to industry trends and changes in consumer demand; our dependence upon
our senior executive officers; the risk of loss of our manufacturing and
distribution facilities; the impact on our stock price of seasonal, quarterly
and other fluctuations in our business; and other factors described or contained
in the Company’s most recent Quarterly Report on Form 10-Q or Annual Report on
Form 10-K on file with the Securities and Exchange Commission. Any
forward-looking statements represent our views only as of today and should not
be relied upon as representing our views as of any subsequent date. While we may
elect to update certain forward-looking statements at some point in the future,
we specifically disclaim any obligation to do so even if experience or future
events may cause the views contained in any forward-looking statements to
change.
# # #

 